DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-10 is the inclusion of the limitation an ink discharge device that includes a damper having a damper side coupling connected to a recording head side coupling along a connecting direction, wherein the damper side coupling is movable along the connecting direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation an image forming apparatus that includes an ink discharge device comprising a damper having a damper side coupling connected to a recording head side coupling along a connecting direction, wherein the damper side coupling is movable along the connecting direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 12-18 is the inclusion of the limitation an ink discharge device that includes one or more recording heads having a head side coupling connected to a damper side coupling along a connecting direction, wherein the head side coupling is movable along the connecting direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 19 is the inclusion of the limitation an image forming apparatus that includes an ink discharge device comprising  one or more recording heads having a head side coupling connected to a damper side coupling along a connecting direction, wherein the head side coupling is movable along the connecting direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. (9,004,565) to Takahagi et al. (hereinafter Takahagi et al.).
Regarding Claim 1, Takahagi et al. teaches an ink discharge device (see Fig. 1), comprising: one or more recording heads (see Fig. 1) discharging an ink [Column 4 lines 8-23]; and a damper (80, Fig. 1) [Column 4 lines 8-23].
Takahagi et al. fails to teach the damper includes a damper side coupling which is connected to the head side coupling along a connecting direction, the damper side coupling is provided so as to be movable along the connecting direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853